     Case 1-19-42133-cec              Doc 46    Filed 09/04/19           Entered 09/04/19 11:21:26

                                                                                                         Serge F. Petroff
                                                                                                       Steven Amshen*
                                                                                                     Christopher Villanti
                                                                                                         David R. Smith
                                                                                                          James Tierney
                                                                                                         Andrea Bonilla
                                                                                                            Jill Schaefer
                                                                                                    Yehuda Morgenstern
                                                                                                        Kathleen Maher
                                                                                          (*admitted in New York & New Jersey)



September 4, 2019

Chief Judge Carla E. Craig
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                                         Case Name: Frances E Babb
                                         Case No.:  1-19-42133-cec
                                         Re:        [39] Motion to Reduce Claim

Dear Honorable Craig,

        This office represents the Debtor, Frances E Babb, in the instant Chapter 13 bankruptcy
case. Please allow this letter to advise the Court that on or about August 13, 2019, the non-filing
borrower was offered a six-month trial loan modification. Said offer was subsequently accepted
by the borrower.

        Due to the foregoing, the Debtor is hereby withdrawing her motion to reduce claim number
6 filed by PennyMac Corp. [Doc. No. 39].

       Should Your Honor have any questions, please feel free to contact the undersigned.

                                                           Sincerely,

                                                           /s/ Steven Amshen
                                                           Steven Amshen, Esq.




         Brooklyn Office                     Long Island Office                   New Rochelle Office
 1795 Coney Island Ave, Third Floor     401 Franklin Avenue, Suite 212        175 Huguenot Street, Suite 200
    Brooklyn, New York 11230            Garden City, New York 11530             New Rochelle, NY 10801
        Tel: 718.336.4200                     Tel: 516.200.8999                    Tel: 718.336.4200
        Fax: 718.336.4242                     Fax: 888.502.7302                    Fax: 718.336.4242
